—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Perone, J.), rendered April 6, 1999, convicting him of grand larceny in the fourth degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The photographic identification procedure used by the police was proper and did not taint the subsequent in-court identification of the defendant by the complainant. The photographic array was carefully assembled and the entire procedure was performed so as to minimize the risk of mistaken identification (see, People v Chipp, 75 NY2d 327; People v Larkin, 260 AD2d 403).
*643Viewing the evidence in light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Evans, 232 AD2d 170). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [51). Friedmann, J. P., Florio, McGinity and Luciano, JJ., concur.